Case 2:19-cv-05436-AS Document 29 Filed 09/23/20 Page 1 of 1 Page ID #:1130



 1

 2

 3

                                                                JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   GREG ATHERTON RUIZ,                   CASE NO. CV 19-05436-AS

12                     Plaintiff,

13         v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of the Social Security
15   Administration,

16                     Defendant.

17

18
           IT IS ADJUDGED that this action is DISMISSED with prejudice.
19

20
          DATED:    September 23, 2020
21

22                                                       /s/      _________
                                                      ALKA SAGAR
23                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
